DETAILED ACTION
The present application is being examined under the AIA  first inventor to file provisions. This communication is in response to Applicant’s claims and Remarks filed on 8/13/2021. Examiner’s amendment to claims 1, 4, 5, 11, 13, 17 and 18 has been entered.  The amendments received by Applicant on 8/12/2021 to claims 1, 3, 4, 5, 11, 13 and 16-18 have been entered.  Claims 1-18 are pending in this application and are allowable as recited below under Examiner’s Amendment.

EXAMINER’S AMENDMENT
Authorization for this Examiner’s amendment was given in an interview with Mr. Luke Y. Choi, Reg. No. 76,846 on 9/7/2021.  Examiner has amended Claims 1, 3, 4, 5, 11, 13 and 16-18 (in Bold) of the claims dated 8/13/2021 as follows: 
1. (Currently amended) A processor-implemented method of authenticating a content of an operation requested by a second user at a first mobile device of a first user, the method comprising: sensing, by a sensor provided in the first mobile device of the first user, one or more pieces of biometric information of the second user; , by the first mobile device and using an input from the second user, a second mobile device of the second user to which the sensed biometric information is to be transmitted; encrypting, by the first mobile device, the sensed biometric information using a predetermined encryption-decryption scheme; transmitting, by the first mobile device, the encrypted sensed biometric information second user; receiving, by the first mobile device, verification information from the second mobile device, wherein the verification information is a verification result generated by the second mobile device, and the verification information indicates whether the sensed biometric information, being encrypted and transmitted by the first mobile device, is verified by the second mobile device to match biometric information of  the second user that is pre-stored in the second mobile device; and authenticating, by the first mobile device, the content of the requested operation using the verification information without exposing personal information of the second user to outside of the second mobile device of the second user, in response to the sensed biometric information of the second user that is encrypted3Serial No. 16/349,503Docket No. J99159.0001 and transmitted by the first mobile device being verified to match the biometric information of the  second user that is pre-stored in the second mobile device, wherein the encrypted sensed biometric information is sensed information of a part of the second user's body and does not have personal information of the second user for an enhanced security.  

2. (Original) The method according to claim 1, wherein the biometric information includes one or more of fingerprint information, iris information, vein information, electrocardiogram information, and voice information.  

3. (Currently amended) The method according to claim 1, wherein the authentication of the content a payment, as the requested operation, in a payment method that is preset in the second mobile device by using the personal information of thsecond user.  

4. (Currently amended) The method according to claim 3, wherein the preset payment method comprises using a substitute key that corresponds to a password of a first payment means selected by the  second user from among one or more payment means.  

5. (Previously presented) The method according to claim 4, wherein the substitute key is preset by the  second user to correspond to a predetermined input key of each digit of the password, from among a set of input keys displayed on the first mobile device.  

6. (Original) The method according to claim 4, wherein the first payment means is selected adaptively based on the payment content, from among preset one or more payment methods.  

7. (Previously presented) The method according to claim 1, wherein the transmission of the encrypted sensed biometric information comprises converting the sensed biometric information to a file in a predetermined format and transmitting the file.  

8. (Previously presented) The method according to claim 7, wherein the predetermined encryption-decryption scheme is RC4, OTPad, DES, TDES, AES, IDEA, Dffie- Hellman, DSA, Elgamal, RSA, ECC, SHA, MD5, HAVAL, HMAC, or CBC-MAC.  


10. (Original) The method according to claim 9, wherein the format of the file is determined adaptively based on the sensed biometric information.  

11. (Currently amended) A processor-implemented method of performing an operation, requested by a second user from a first mobile device, at a second mobile device identified bythe second user, the method comprising: receiving, by the second mobile device, encrypted biometric information of the second user the first mobile device of a first user; decrypting the encrypted biometric information in a predetermined encryption-decryption scheme; identifying the second mobile devic, using data obtained from an input of the second user through the first mobile device; verifying, by the second mobile device, whether the decrypted biometric information that is received from the first mobile device matches biometric information of  the second user that is pre-stored in the second mobile device; receiving, by the second mobile device, a content of the requested operation verified to match the biometric information of the  second user that is pre-stored in the second mobile device; and performing, by the second mobile device, the requested operation in a  second user with regard to the of the requested operation by using personal information of thsecond user, in response to the decrypted biometric information that is received from the first mobile device being verified to match the biometric information of the  second user that is pre-stored in the second mobile device, wherein the decrypted biometric information, being received from the first mobile device, is sensed information of a part of the purchaser's body and does not have the personal information of the second user for an enhanced security.  

12. (Previously presented) The method according to claim 11, further comprising receiving one or more pieces of biometric information and one or more payment methods from the first mobile device.  

13. (Currently amended) The method according to claim 12, wherein the performing the requested operation a substitute key that corresponds to a password of a first payment means selected by the  second user.  

14. (Original) The method according to claim 13, wherein the substitute key corresponds to each digit of the password that is to be input by a user from a combination of input keys displayed on the first mobile device.  



16. (Currently amended) The method according to claim 15, wherein the priority is reflected adaptively in the of the requested operation.  

17. (Currently amended) A device for authenticatinga content of an operation requested by a second user at the device of a first user, the device comprising: a sensor onfigured to sense one or more pieces of biometric information ofthe second user; a user interface that acquires an input from the second user for identifying a second mobile device to which the sensed biometric information of the second user is to be transmitted; a processor configured to encrypt the sensed biometric information using a predetermined encryption-decryption scheme; a transmitter configured to transmit the encrypted biometric information  to the second mobile device that is identified using the from thsecond user; a receiver configured to receive verification information from the second mobile device in response to the transmission, wherein the verification information is a 6Serial No. 16/349,503Docket No. J99159.0001verification result generated by the second mobile device, and the verification information indicates whether the encrypted biometric information, that is transmitted by the transmitter, is verified by the second mobile device to match biometric information of  the second user that is pre-stored a content of the requested operation using the verification information without exposing personal information of the second user to outside of the second mobile device of the second user, in response to the encrypted biometric information of the purchaser that is transmitted by the transmitter being verified to match the biometric information of the  second user that is pre-stored in the purchaser mobile device, wherein the encrypted biometric information is sensed information of a part of the second user's body and does not have personal information of the second user for an enhanced security.  

18. (Currently amended) A non-transitory computer readable medium containing program instructions executed by a processor to performan operation, requested by a second user from a first mobile device, at a second mobile device identified by the second user, the program instructions when executed configured to: receive, from the first mobile device of a first user, encrypted biometric information from the second userthe second mobile device of the second user using ata obtained from an input of the second user through the first mobile device; verify whether the decrypted biometric information, that is received from the first mobile device, matches biometric information of  the second user that is pre-stored in the second mobile device of the purchaser; and in response to the decrypted biometric information being verified to matches the pre-stored biometric information, receive a content of the requested operation requested operation using the data that is obtained from the second user and corresponds to a password of a first payment means that is selected by the  second user 7Serial No. 16/349,503Docket No. J99159.0001 among one or more pre-determined operation methods by using the personal information of the purchaser, wherein the decrypted biometric information, being received from the first mobile device, is sensed information of a part of the second user's body and does not have the personal information of the second user for an enhanced security between the first mobile device and the second mobile device.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Even though the claimed limitations recite a method of organizing human activity, namely a series of steps to authenticate a person in order to mitigate risk, the claims as amended with respect to the arguments presented overcome the 35 U.S.C. 101 rejection with respect to Step 2B, of the 2019 Subject Matter Eligibility Guidance (2019 PEG).  The claim as a whole and in combination recites specific limitations that were not well-understood, routine and conventional activities previously known in the industry.  For instance, in independent claim 1, the recited limitations of “sensing, by a sensor provided in the first mobile device of the first user, one or more pieces of biometric information of the second user; identifying, by the first mobile device and using an input from the second user, a second mobile device of the second user to which the sensed biometric information is to be transmitted; encrypting, by the first mobile device, the sensed biometric information using a predetermined encryption-decryption scheme; transmitting, by the first mobile device, the encrypted sensed biometric information to the second mobile device that is identified by the second user; receiving, by the first mobile device, verification information from the second mobile device, wherein the verification information is a verification result generated by the second mobile device, and the verification information indicates whether the sensed biometric information, being encrypted and transmitted by the first mobile device, is verified by the second mobile device to match biometric information of  the second user that is pre-stored in the second mobile device; and authenticating, by the first mobile device, the content of the requested operation using the verification information without exposing personal information of the second user to outside of the second mobile device of the second user, in response to the sensed biometric information of the second user that is encrypted3Serial No. 16/349,503Docket No. J99159.0001 and transmitted by the first mobile device being verified to match the biometric information of the  second user that is pre-stored in the second mobile device, wherein the encrypted sensed biometric information is sensed information of a part of the second user's body and does not have personal information of the second user for an enhanced security.” Adds specific limitations in combination other than what was well-understood, routine and conventional activity in the field of mobile device authentication.  Similar rationale applies to independent claims 11, 17 and 18.  Dependent claims 2-10 and 12-16 are patent eligible over the 35 U.S.C. 101 as well.
The closest prior art of record is the combination of Dorogusker (US 9,519,901), Killian et al.(US 8,762,211) and Grigg et al.(US 8,666,895).  The combination of these disclosures disclose:
Dorogusker: discloses “methods and systems may process one or more payment transactions between a merchant and a customer by registering, by a biometric sensor of a payment object reader or a mobile device, a biometric characteristic as a biometric payment instn1me11t, for example by obtaining data corresponding to a biometric characteristic of the customer. The data is converted into a digital signature of the biometric characteristic and compared with a registered biometric instrument at the time of transaction. If a match is obtained, the customer effects payments through the registered biometric instrument.”
Killian: discloses “A method includes receiving transaction information at a mobile device from a merchant device. The transaction information includes a transaction amount and merchant information that identifies a merchant that operates the merchant device. The method further includes generating a funds transfer request in the mobile device. The funds transfer request includes the merchant information, information that indicates the transaction amount and information that identifies a customer of the merchant. The funds transfer request is for requesting that funds be transferred from a payment card account that belongs to the customer to a payment card account that belongs to the merchant.”
Grigg: discloses “Embodiments of the invention allow a user to wirelessly transmit payment information from a mobile device to a point-of-sale terminal by the user performing only a minimum number of inputs, such as a single input.” 
Even though, the combination of the prior art of record discloses the above mentioned features, the prior art of record fails to disclose “sensing, by a sensor provided in the first mobile device of the first user, one or more pieces of biometric information of the second user; identifying, by the first mobile device and using an input from the second user, a second mobile second user to which the sensed biometric information is to be transmitted; encrypting, by the first mobile device, the sensed biometric information using a predetermined encryption-decryption scheme; transmitting, by the first mobile device, the encrypted sensed biometric information to the second mobile device that is identified by the second user; receiving, by the first mobile device, verification information from the second mobile device, wherein the verification information is a verification result generated by the second mobile device, and the verification information indicates whether the sensed biometric information, being encrypted and transmitted by the first mobile device, is verified by the second mobile device to match biometric information of  the second user that is pre-stored in the second mobile device; and authenticating, by the first mobile device, the content of the requested operation using the verification information without exposing personal information of the second user to outside of the second mobile device of the second user, in response to the sensed biometric information of the second user that is encrypted3Serial No. 16/349,503Docket No. J99159.0001 and transmitted by the first mobile device being verified to match the biometric information of the  second user that is pre-stored in the second mobile device, wherein the encrypted sensed biometric information is sensed information of a part of the second user's body and does not have personal information of the second user for an enhanced security.”
For these reasons claims 1, 11, 17 and 18 are deemed to be allowable over the prior art of record and claims 2-10 and 12-16 are allowed by virtue of dependency on an allowed claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Bridges whose telephone number is (571) 270-5451. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only. For more information about the PMR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        9/7/2021